Citation Nr: 9925759	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-29 562A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1969.  This appeal arises from a July 1995 rating action 
which implemented a Hearing Officer's decision the same date 
which granted service connection for PTSD and assigned a 50% 
rating from September 1993; the veteran appeals the 50% 
rating as inadequate.

The Board of Veterans Appeals (Board) also notes that a 
January 1996 rating action denied service connection for a 
skin disorder as a residual of exposure to Agent Orange.  A 
Notice of Disagreement with the denial was received in April 
1996, and a Statement of the Case (SOC) was issued in 
December 1996, but the veteran did not file a Substantive 
Appeal with respect to that issue.  


REMAND

In his October 1997 Substantive Appeal, the veteran requested 
a hearing before a Member of the Board at the RO.  In a 
statement of August 1998, the veteran again requested a 
hearing before a Member of the Board at the RO.  Instead, the 
RO in September 1998 scheduled the veteran for a hearing 
before a Hearing Officer at the RO, and that hearing was held 
in November 1998.  In a statement of March 1999, the veteran 
requested hearings before a Member of the Board both in 
Washington, D.C. and at the RO, further stating that he was 
willing to appear before a panel or any board, if need be.  
On VA Form 646 dated in May 1999, the veteran's 
representative noted the veteran's request for a personal 
hearing before the Board.

In view of the fact that 3 of the veteran's requests for a 
hearing before a Member of the Board (in October 1997, August 
1998, and March 1999) have been requests for a hearing at the 
RO; the fact that the March 1999 request for Board hearings 
both in Washington, D.C. and at the RO were presented in the 
context of the veteran's willingness to appear before a panel 
or any board; and the fact that the representative in May 
1999 did not specify the venue of any requested Board 
hearing, the Board construes the veteran's multiple requests 
for a Board hearing to be a request for such hearing at the 
RO.  Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issue on appeal.  The RO need not readjudicate 
the claim, and a Supplemental SOC need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


